Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 27, 31-32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sidlgata Sreenivasan et al (U. S. Patent Application: 2006/0068120, here after 120), further in view of Sreenivasan et al (U. S. Patent Application: 2005/0253307, here after 307).
Claim 25 is rejected.  120 teaches a method for planarizing patterns on rigid wafer(silicon) substrates [abstract, 0022], the method comprising:
covering a patterned substrate (12) [0023] with a substantially continuous film of liquid composition (14, transfer layer) using spin-coating [0022, 0024, fig. 4]. 120 also teaches implementing an inverse optimization scheme with existing substrate topography as an input which is used to determine process parameters to said film to create an intentionally non-uniform film profile that substantially matches a desired thickness profile [fig. 6, 0040]; and
curing said non-uniform film profile to polymerize said non-uniform film profile [0038]. 120 teaches transfer layer comprising monomers [0026], but does not teach comprising solvent. 307 teaches a method of planarization of a patterned structure with a conformal layer (58, or liquid resist formulation which is mapped to transfer layer of reference 120), and also teaches it comprising silicon resin [0037] comprising a solvent, and non-solvent components [0038]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of planarization as 120 with liquid resist composition that 307 teaches, because it teaches suitable resist formulation for making planarization of patterned structure. 307 also teaches spin coating the liquid composition and evaporating the solvent to form a film [0042, 0046], and curing said film profile to polymerize said film profile [], and teaches further selectively evaporate to modify said film during implementing an inverse optimization scheme to form conformal coating [0046].
Claim 27 is rejected as 307 teaches the said selective evaporation is carried out by a spatial light modulator to control sources of electromagnetic radiation [ 0051].
Claim 31 is rejected as 120 teaches depositing a primer layer [0024] which in fact absorbs electromagnetic radiation.
Claim 32 is rejected as 120 teaches a superstrate (44) is used to cover a top of said film to obtain desired evolution dynamics of said film [fig. 6, fig. 7, fig. 8].
Claim 36 is rejected. 120 teaches in-line metrology is used to provide feedback for said inverse optimization scheme using a machine (device that measure the thickness) in a loop control (has to be in loop to control thickness of the patterned structure) [0023, see 10/264926 or 2004/0065252].
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Sidlgata Sreenivasan et al (U. S. Patent Application: 2006/0068120, here after 120), Sreenivasan et al (U. S. Patent Application: 2005/0253307, here after 307), further in view of Sidlgata Sreenivasan et al (U. S. Patent Application: 2015/0048050, here after 050).
Claim 40 is rejected. 120 and 307 teach the limitation of claim 25, but do not teach a forward model is used as a core for said inverse optimization scheme to predict a film thickness profile.  050 teach a method of planarization of a substrate by applying liquid polymer composition and also teaches using a model as a core for inverse optimization scheme to predict a film thickness profile [0015, 0043]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of planarization as 120, and 307 teach with using a model as a core for inverse optimization scheme to predict a film thickness profile, because it is suitable way to control and measure film thickness. 050 also teaches the forward model incorporates solvent transport(evaporation) [0064].
Claims 50, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Sidlgata Sreenivasan et al (U. S. Patent Application: 2006/0068120, here after 120), Sreenivasan et al (U. S. Patent Application: 2005/0253307, here after 307), further in view of Avinash Panga et al (U. S. Patent Application: 2010/0012622, here after 622), and Sidlgata Sreenivasan et al (U. S. Patent Application: 2015/0048050, here after 050).
Claim 50 is rejected. Neither 120 nor 307 teach adding the liquid composition with an ink jet. 622 teaches a method of planarization of a patterned substrate and teaches using a drop dispense to dispense discrete drops of liquid resist formulation
prior to solvent evaporation (evaporation would happen after deposition), wherein said discrete drops do not form a substantially continuous film (34) to provide adequate volume in selective region of surface [fig. 5 B, 0026, 0036, 0039, 0050]. 622 does not teach the drop dispenser is an ink jet printer. 050 teaches a method of planarization when the liquid polymer composition is added to surface of patterned substrate by ink jet printing (1503) [fig. 5, 0033]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of planarization as 120, 307, and 622 where the liquid composition is added to surface with ink jet printing, because it is suitable method for adding droplets of liquid composition to a substrate surface. 
Claim 53 rejected as 307 teaches the composition of the liquid is in way that 90% of the solvent evaporated during deposition [0046] (spin coating as well as ink jet printing).
Claims 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Sidlgata Sreenivasan et al (U. S. Patent Application: 2006/0068120, here after 120), Sreenivasan et al (U. S. Patent Application: 2005/0253307, here after 307), further in view of Sidlgata Sreenivasan et al (U. S. Patent Application: 2015/0048050, here after 050), and Seth AB. Darling et al (U. S. Patent application: 2012/0241411, here after 411).
Claim 54 is rejected. 120 teaches using metrology to provide feedback for said inverse optimization scheme using a machine (device that measure the thickness) (has to be in loop to control thickness of the patterned structure) [0023, see 10/264926 or 2004/0065252], but do not teach the detail of the process.  050 teach a method of planarization of a substrate by applying liquid polymer composition and also teaches using a model as a core for inverse optimization scheme to predict a film thickness profile [0015, 0043]. 050 teaches performing metrology to provide feedback for process optimization, wherein said metrology is performed by; determining a topography variation or a variation in a film thickness, wherein each collected data that is aggregated to infer said pattern, said topography variation or said film thickness variation; measuring said topography variation or said film thickness variation; and aggregating and analyzing said measured pattern, said measured topography variation or said measured film thickness variation to infer said pattern, said topography variation or said film thickness variation [0072, 0073]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of planarization as 120, and 307 teach with using a method of 050 for inverse optimization scheme to predict a film thickness profile, because it is suitable way to control topography and measure film thickness. 050 does not teach the thickness is measured by AFM. However, it is known in the art to measure thickness or topographic information of patterned layer with AFM tip and scanning as 411 teaches [0025, 0028, 0083]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of planarization as 120, 307, and 050 where the topographic data of patterned area is collected by AFM tip, because it is a suitable method of measuring thickness and topographic data of patterned lines. Although 411 does not teach using array of AFM tips (AFM tip in said array of AFM tips provides collected data) however it is to skill of ordinary skill in art to use multiple AFM tips and collect data of different area (individual addressable locations) of the substrate and determining an optimum positioning of said array of AFM tips on a wafer with a pattern. Making integral, or adjustable.  In re Lindberg 93 USPQ 23; In re Larson et al. 144 USPQ 347; In re Dulberg 129 USPQ 348; In re Stevens 101 USPQ 284.
Claim 55 is rejected for the same reason claim 54 is rejected.  as is it to skill of an ordinary person to have different AFM tips on different area for wafer and gather information about the entire wafer.  When the wafer has different areas(device) on it, each tip can collect data of different areas (on different devices and then process following by aggregation and and processing of data). The AFM tips also can be on different areas of wafer when the different areas are similar (similar devices).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712